DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adhesion layer disposed between the at least one dielectric layer and the second diffusion barrier (claims 36, 43, and 47) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
See, for example, FIG. 3 wherein the applicant only shows the second barrier layer 322 disposed between the at least one dielectric layer 324 and the second adhesion layer 320 but not the adhesion layer 320 disposed between the at least one dielectric layer 324 and the second diffusion barrier 322.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 36, 37, and 39 thru 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 36, the applicant states “an adhesion layer disposed between the at least one dielectric layer and the second diffusion barrier”; however, this limitation was not described in the specification.  For example, in FIG. 3, the applicant does not show the adhesion layer 320 disposed between the at least one dielectric layer 324 and the second diffusion barrier 322 but rather the second barrier layer 322 disposed between the at least one dielectric layer 324 and the second adhesion layer 320.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	In view of the 112 rejection above, claim(s) 36, 37, 41, 42, 47, 48, 50, 53 thru 56, and 58 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. US 2014/0272454 A1.  Zhang discloses (see, for example, FIG. 1) a reflective base comprising a substrate 102, reflective layer 110, first diffusion barrier layer 106, second diffusion layer 112, dielectric layer 116, and adhesion layer 114.  In paragraph [0044], Zhang discloses the first diffusion barrier layer 106 may be 50-1000 Angstroms (i.e. 5-100 nm).  In paragraph [0051], Zhang discloses the second diffusion layer having a thickness of between 1-100 Angstroms (i.e. .1-10 nm).  In paragraph [0041], Zhang discloses the dielectric layer 116 may be silicon nitride.   Zhang does not specifically disclose the first diffusion barrier layer having a thickness ranging from 1 to 10 nm.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use this value in order to provide adequate spacing between layers, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 37, see, for example, FIG. 1 wherein Zhang discloses a planarized layer 104.

	Regarding claim 42, see, for example, paragraph [0004] wherein Zhang discloses the reflective layer may be silver, Ag.
	Regarding claim 47, see, for example, FIG. 1 wherein Zhang discloses a substrate 102, reflective layer 110, first diffusion barrier layer 106, second diffusion barrier layer 112, dielectric layer 116, and adhesion layer 114.
Regarding claim 48, see, for example, FIG. 1 wherein Zhang discloses a planarized layer 104.
Regarding claim 50, see, for example, paragraph [0043] wherein Zhang discloses the first diffusion barrier layer 106 may include Ta.  
Regarding claims 53, 54, and 56, and 58, the structure of Zhang inherently contains these features as the first and second diffusion barrier layers are solid materials that inherently reduce and/or limit migration of materials.
	Regarding claim 55, see, for example, FIG. 1 wherein Zhang discloses the first diffusion barrier layer 106 being disposed directly on the seed layer 108 which is a part of the reflective layer 110.

	 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 39, 40, 43 thru 46, 49, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2014/0272454 A1 as applied to claims 36, 37, 41, 42, 47, 48, 50, 53-56, and 58 above, and further in view of Heo US 2014/0021851 A1.  Zhang does not disclose anodized aluminum or alumina having a thickness less than 70 nm.  However, Heo discloses (see, for example, paragraph [0070], and FIG. 1) a light emitting diode comprising an anodized aluminum 140 on top of a metallic substrate 110.  In paragraph [007], Heo discloses the anodized aluminum provides excellent insulation property and reflectivity.  It would have been obvious to one of ordinary skill in the art to have anodized aluminum or alumina in order to secure insulation and increase the light amount by reducing the light absorption rate.
Liu in view of Heo does not clearly disclose the planarized layer having a thickness less than 70 nm.  However, it would have been obvious to one of ordinary skill in the art to include anodized aluminum or alumina having a thickness less than 70 nm in order to protect the substrate with compact size, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 40, see, for example, paragraph [0070] wherein Heo discloses anodizing (i.e. anodic).
Regarding claim 43, see, for example, FIG. 1 wherein Zhang discloses a reflective base comprising a substrate 102, reflective layer 110, first diffusion barrier layer 112, second diffusion layer 106, dielectric layer 116 and adhesion layer 114.  



Regarding claim 45, Zhang in view of Heo does not clearly disclose the first diffusion barrier comprising one of nickel-vandium alloy, tungsten, cobalt, ruthenium, tantalum, tantalum nitride, indium oxide, tungsten nitride and titanium nitride; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use these materials in order to provide a strong barrier, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 46, see, for example, paragraph [0004] wherein Zhang discloses the reflective layer may be silver, Ag.
Regarding claim 57, the structure of Zhang in view of Heo inherently contains these features as the planarized anodic layer is made of a solid material that inherently reduce and/or limit migration of materials.

8.	Claims 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2014/0272454 A1 as applied to claims 36, 37, 41, 42, 47, 48, 50, 53-56, and 58 above, and further in view of Chae et al. US 2012/0286309 A1.  Zhang does not disclose a distributed Bragg reflector (DBR) structure or omni-directional reflector (ODR) structure.  However, Chae discloses (see, for example, FIG. 1) a light emitting device comprising a reflector 23.  In paragraph [0015] and [0034]), Chae discloses the reflector may be a Bragg or omni-directional.  It would have been obvious to one of ordinary skill in the art to have a distributed Bragg reflector (DBR) structure or omni-directional reflector (ODR) structure in order to use the light emitting .

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

11.	Claims 36, 37, and 39 thru 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,559,731 B1 in view of Zhang et al. US 2014/0272454 A1.  U.S. Patent No. 10,559,731 B1 does not disclose an adhesion layer.  However, Zhang discloses (see, for example, FIG. 1) a reflective base comprising an adhesion layer 114.  It would have been obvious to include an adhesion layer in order to improve adhesion between the layers and control reflection characteristics.  Further, although the conflicting claims are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the application, and U.S. Patent are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  For example, claim 37 of the application is broader than claim 1 of the U.S. Patent but contains the same structural limitations (i.e. substrate, reflective layer, first diffusion barrier layer, second diffusion barrier layer, planarized layer), and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 36, 37, and 39-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
January 17, 2022
/EUGENE LEE/
Primary Examiner, Art Unit 2815